UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q/A Amendment No. 1 to Form 10-Q (Mark One) R QUARTERLY REPORTUNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-15751 eMAGIN CORPORATION (Exact name of registrant as specified in its charter) Delaware 56-1764501 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3006 Northup Way, Suite 103, Bellevue, Washington98004 (Address of principal executive offices) (425) 284-5200 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 Par Value Per Share Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes R No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months ).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £Accelerated filer £Non-accelerated filer £Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes £No R The number of shares of common stock outstanding as of April 30, 2009 was 16,192,135. 1 eMagin Corporation Form 10-Q/A For the Quarter ended March 31, 2009 Table of Contents Page PART IFINANCIAL INFORMATION Item 1 Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2009 (Restated) (unaudited) and December 31, 2008 4 Condensed Consolidated Statements of Operations for the Three Months ended March 31, 2009 (Restated) and 2008 (unaudited) 5 Condensed Consolidated Statements of Changes in Shareholders’ Equity for the Three Months ended March 31, 2009 (Restated) (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Three Months ended March 31, 2009 (Restated) and 2008 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 Quantitative and Qualitative Disclosures About Market Risk 20 Item 4T Controls and Procedures 20 PART II OTHER INFORMATION Item 1 Legal Proceedings 22 Item 1A Risk Factors 22 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3 Defaults Upon Senior Securities 22 Item 4 Submission of Matters to a Vote of Security Holders 22 Item 5 Other Information 22 Item 6 Exhibits 22 SIGNATURES 19 CERTIFICATIONS 2 EXPLANATORY NOTE This Amendment No. 1 hereby amends our Quarterly Report on Form 10-Q (“Form 10-Q/A”) for the period ended March 31, 2009, which was originally filed with the Securities and Exchange Commission on May 14, 2009 (the “Original 10-Q”).This Amendment is being filed mainly to include restated condensed consolidated financial statements as described in Note 15, Restatement, of the Notes to the Condensed Consolidated Financial Statements.The condensed consolidated financial statements are being restated to correct accounting errors as follows: ● Adoption of certain provisions of Accounting Standards Codification (“ASC”) 815 – “Derivatives and Hedging – Contracts in Entity’s Own Equity” (“ASC 815”) (formerly EITF 07-5, “Determining Whether an Instrument (or Embedded Feature) is Indexed to an Entity’s Own Stock”).ASC 815 became effective January 1, 2009.The anti-dilution features in certain outstanding warrants (“Warrants”) of the Company require these Warrants to be accounted for as liabilities and measured at fair value.The restated condensed consolidated financial statements reflect the reclassification of the Warrants from shareholders’ equity to warrant liability, the cumulative effect adjustment to the opening balance of accumulated deficit and record changes in the fair value of the warrant liability in the condensed consolidated statements of operations. ● Adoption of the two-class method for Earnings Per Share (“EPS”) calculation under ASC 260, “Earnings Per Share” (“ASC 260”) (formerly “SFAS No. 128”).The two-class method is an earnings allocation method under which EPS is calculated for each class of common stock and participating security.Under the two-class method, securities that participate in dividends, such as the Company’s Series B Convertible Preferred stock, are considered ‘participating securities.” The restated financial statements reflect the restated basic and diluted earnings per share, as applicable and weighted average shares outstanding calculations. The following sections of this Form 10-Q/A have been amended to reflect the restatement: Part I – Item 1 – Financial Statements and Notes to the Condensed Consolidated Financial Statements Part I – Item 2 – Management’s Discussion and Analysis of Financial Condition and Result of Operations Part I – Item 4 – Controls and Procedures For the convenience of the reader, this Form 10-Q/A sets forth the Company’s Original 10-Q in its entirety, as amended by, and to reflect the restatement, as described above.Except as discussed above, the Company has not modified or updated disclosures presented in this Amendment.Accordingly, this Amendment does not reflect events occurring after the Original 10-Q or modify or update those disclosures affected by subsequent events, except as specifically referenced herein. Information not affected by the restatement is unchanged and reflects the disclosures made at the time of the Original Filing. This Form 10-Q/A has been signed as of a current date and all certifications of the Company’s Chief Executive Officer/Principal Executive Officer and Chief Financial Officer/Chief Accounting Officer and Principal Financial Officer are given as of a current date.Accordingly, this Form 10-Q/A should be read in conjunction with the Company’s filings with the Securities and Exchange Commission subsequent to the filing of the Original 10-Q, including any amendments to those filings. 3 ITEM 1.Condensed Consolidated Financial Statements eMAGIN CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) March 31, 2009 (unaudited) (Restated) See Note 15 December 31, 2008 ASSETS Current assets: Cash and cash equivalents $ $ Investments – held to maturity 97 97 Accounts receivable, net Inventory Prepaid expenses and other current assets Total current assets Equipment, furniture and leasehold improvements, net Intangible assets, net 46 47 Deferred financing costs, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Other accrued expenses Advance payments Deferred revenue Debt Other current liabilities Total current liabilities 4,720 Warrant liability 2,943 — Total liabilities $ 7,663 $ 6,014 Commitments and contingencies Redeemable common stock:522,500 redeemable shares Shareholders’ equity: Preferred stock, $.001 par value: authorized 10,000,000 shares: — — Series B Convertible Preferred stock, (liquidation preference of $5,739,000) stated value $1,000 per share, $.001 par value:10,000 shares designated and 5,739 issued — — Common stock, $.001 par value: authorized 200,000,000 shares, issued and outstanding, 15,429,863 shares as of March 31, 2009 and 15,213,959 as of December 31, 2008, net of redeemable common stock 15 15 Additional paid-in capital 189,995 Accumulated deficit (188,630 ) (201,172 ) Total shareholders’ equity 1,380 Total liabilities and shareholders’ equity $ $ See notes to Condensed Consolidated Financial Statements. 4 eMAGIN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share data) (unaudited) Three Months Ended March 31, 2009 (Restated) See Note 15 Revenue: Product revenue $ $ Contract revenue Total revenue, net Cost of goods sold: Product revenue Contract revenue Total cost of goods sold Gross profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Income (loss) from operations ) Other expense: Interest expense, net ) ) Other income, net 1 86 Change in fair value of warrant liability (813 ) — Total other expense (987 ) ) Provision for income taxes — — Net loss $ (419 ) $ ) Loss per share, basic $ (0.03 ) $ ) Loss per share, diluted $ (0.03 ) $ ) Weighted average number of shares outstanding: Basic Diluted 15,860,517 See notes to Condensed Consolidated Financial Statements. 5 eMAGIN CORPORATION CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (In thousands) Preferred Stock Common Stock Additional Paid-in Capital (Restated) Accumulated Deficit (Restated) Total Shareholders’ Equity (Restated) Shares Amount Shares Amount See Note 15 See Note 15 See Note 15 Balance, December 31, 2008 6 $
